The propositions of law presented in this record are not new or novel, and have many times been decided by this court.
The only question is, Do the facts justify a conviction from the circumstances proven?
That the defendant was in constructive possession of parts of a still suitable to be used in the manufacture of whisky is unquestioned. That such possession was such as to prove a guilty knowledge on the part of defendant could legitimately be inferred from the facts proven.
These facts being established to the satisfaction of the jury beyond a reasonable doubt, it became a jury question as to whether the still was complete. All these questions were submitted to the jury under the charge of the court.
We find no reversible error in the record, and the judgment is affirmed.
Affirmed.